NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 1 November 2021, has been entered into record.  In this amendment, claims 1, 3, 4, 9, 10, 12, 13, and 17 have been amended.
Claims 1-17 are presented for examination.

Response to Arguments
With regards to the objections to the specification, claims, and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 1 November 2021, with respect to claims 1-17 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited prior art does not teach the protection system evaluates payloads of intercepted traffic destined for a first one of the protected systems from a remote client over a network, which payloads are first subjected to threat detection analysis by the protection system… to identify suspect payloads in the intercepted traffic, before application of the TADMs by the protection system to determine whether the suspect payloads contain any references to specific resources of the first protected system, has been found to be persuasive. The rejection of 30 July 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 1 November 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja et al. (US 2018/0343281 A1) discloses a system and method for updating security policies for network traffic.
J S (US 2021/0067564 A1) discloses a system and method for lawfully intercepting traffic for analysis based on an application identifier or a uniform resource locator associated with the traffic.
Kasman et al. (US 2016/0173526 A1) discloses a system and method for protecting against distributed denial of service attacks.
Kfir et al. (US 2019/0394234 A1) discloses a system and method for on-device network protection.
Kim et al. (US 2017/0149830 A1) discloses a system and method for automatically generating detection rule.
Narayanaswamy (WO 2021/154724 A1) discloses a system and method for metadata-based detection and prevention of phishing attacks.
Schwartz et al. (US 2018/0124093 A1) discloses a system and method for detection of vulnerable wireless networks.
Ung et al. (US 2017/0148063 A1) discloses a system and method for mobile device detection and engaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431